On Ai’iu.icatiox for Reiiearinc.
Fenner, J.
The propositions decided by us, in this case, which are fully, though briefly condensed in the syllabus, seemed to us so simple, so conservative, so limited, that we confess our amazement at the prodigious coiTollari.es and consequences which are attached to them in the brief for rehearing. While we are hopeful, and indeed confident, that no other person will ever make such deductions from the language used, we will, for the satisfaction ot counsel, expressly disclaim any purpose to convert the street railway of his client into an “eleemosynary institution,” or to require it to add to its equipment a supply of doctors and trained nurses or an ambulance corps. The plain obligation to abstain from inhumane treatment of a sick passenger, which the law imposes upon carriers, may be discharged without the aid of such expensive appliances. But, at the same time, we do most stoutly hold to our view that this obligation is not, as counsel suggests, a mere moral duty resting on carrier only in common with all other persons, but is a specific legal duty arising from his contract and enforceable by all legal sanctions.
We are bluntly charged with deciding a case “not before us.” AVe are in the habit of looking for the case before us, in the record and not in the briefs of counsel; and this charge would have been loss flippant had counsel referred to any page of the record contradicting a single fact stated by us, which he has not done, and could not do.
*64We are reproached with attributing' to counsel an adminitwii which he has not made, viz: That Conolly was not drunk. As the evidence was conclusivo and uncontradicted that he was no.t drunk, and as neither in oral nor printed argument did counsel assert that he was drunk, we deemed ourselves justified in treating this as an implied admission. If we were mistaken, there is no difference between a fact clearly proved and one admitted, and the error seems inconsequential.
We are accused of using “hard words,” and of violating the amenities which should exist between court and counsel. The scant observance of those amenities exhibited in this brief, which we notice with equal surprise and regret, is not justified by any conscious offense on our part. The supposition which we characterized as “ too preposterous for serious consideration,” was one attributed by us to the driver and not to counsel. Fiad we thought that the counsel had adopted this supposition as his own, we might have sought for words more polite in which to qualify it, but we should have been compelled to substitute others not less emphatic.
It is claimed that the driver’s mistake, in supposing Conolly was drunk, justified Ms course and screens the company from liability. If drivers are authorized to assume that every person who becomes ill and vomits in a car must necessarily be drunk, the soberest citizen is liable every day to incur the calamity which befell Conolly and to be treated in the same way. If they are not authorized to make such assumption from those facts alone, then there was absolutely no foundation for it in this case; because Conolly had ridden a long distance without any misbehavior or improper conduct, until he was suddenly stricken by apoplexy and attendant vomiting. No other fact supported the assumption, and every prior circumstance opposed it. We say, therefore, that if the driver honestly believed that Conolly was drunk, the honesty of that belief cannot excuse its manifest rashness and improvidence, or exonerate the company from liability for his fault.
The fact that some of his fellow-passengers, who had no responsibility or duty in the premises, jumped to the same uncharitable conclusion, cannot excuse, the driver, who was charged with serious duties and was bound to have strong and reasonable grounds before acting in so summary and cruel a manner.
The only question in this case, on which there was even the slightest doubt oí- hesitancy in the mind of any member of the court, was as to the measure, of damages. That was the subject of full discussion, which, considering that though years had elapsed, the, judgment allowed no interest, resulted in an agreement on the sum named.
*65While sensible that, in such cases, ideal justice cannot be done, wo adhere to the judgment.
Rehearing refused.